              Case 2:12-cv-01282-JLR Document 679 Filed 07/29/21 Page 1 of 1




 1                                                           THE HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
     UNITED STATES OF AMERICA,                        )
 9                                                    )   Case No. 2:12-cv-01282-JLR
                                   Plaintiff,         )
10                                                    )   [PROPOSED] STIPULATED ORDER
                    v.                                )   GRANTING CITY OF SEATTLE’S
11                                                    )   MOTION FOR ONE-WEEK EXTENSION
     CITY OF SEATTLE,                                 )
12                                                    )
                                   Defendant.         )
13                                                    )

14           The Court having reviewed the pleadings and materials in this case, it is hereby ORDERED

15   that:

16           The City’s deadline to file its quarterly accountability report is extended by one week

17   form July 30, 2021, to August 6, 2021.

18

19   DATED this 29th day of July, 2021.

20

21

22
                                                     A
                                                   ________________________________
                                                   Hon. James L. Robart
                                                   United States District Court Judge

23

                                                                                     Peter S. Holmes
      [PROPOSED] STIPULATED ORDER GRANTING CITY OF                                   Seattle City Attorney
      SEATTLE’S MOTION FOR ONE-WEEK EXTENSION - 1                                    701 Fifth Avenue, Suite 2050
                                                                                     Seattle, WA 98104
      (12-CV-01282-JLR)                                                              (206) 684-8200
